Citation Nr: 0631220	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-04 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of basic eligibility for Department of Veterans 
Affairs benefits.


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was originally before the Board in 
October 2003.  At that time, the issue was remanded for 
additional development.


FINDINGS OF FACT

1.  By decision in September 1998, the RO determined that the 
appellant did not have basic eligibility for entitlement to 
VA benefits; the appellant did not appeal that decision.

2.  In March 2001, the appellant filed a request to reopen 
his claim.

3.  Evidence received since the September 1998 decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The September 1998 decision which determined that the 
appellant did not have basic eligibility for entitlement to 
VA benefits is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the September 1998 decision in 
connection with the claim to reopen basic eligibility for 
entitlement to VA benefits is not new and material, and the 
claim for this benefit is not reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2006).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated May 2004.  Moreover, in 
the May 2004 letter the appellant was advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the May 2004 letter was sent to the 
appellant prior to the issuance of an April 2006 supplemental 
statement of the case associated with RO readjudication of 
the claim.  The claimant thus had ample time to benefit from 
the notice and, in fact, actually submitted additional 
documents during the intervening time.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet.App. 112 
(2004).

The May 2004 VCAA letter notified the appellant to submit any 
pertinent evidence in the appellant's possession.  Therefore, 
the requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).  
Although the present appeal involves entitlement to VA 
benefits, VA believes that the Dingess/Hartman analysis can 
be analogously applied to this appeal.

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim in the May 2004 VCAA letter and, 
additionally, was provided notice in an April 2006 
correspondence of the types of evidence necessary to 
establish a disability rating or an effective date for any 
rating that may be granted.  To the extent that this notice 
may be found to be deficient for any reason, the Board 
nevertheless finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the following determination of the Board is that there has 
been no new and material evidence to reopen the claim, there 
is no award and thus no prejudice to the appellant by reason 
of any failure to furnish notice regarding evidence necessary 
to establish an effective date.  Moreover, to the extent that 
the outcome in this case is dictated as a matter of law, 
there is also no resulting prejudice to the appellant due to 
failure to furnish effective date notice.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

In this case, the Board notes that the May 2004 VCAA letter 
explained to the appellant what constitutes evidence which 
demonstrates qualifying service and the need to submit such 
evidence to reopen the claim.  As the basis of the prior 
final denial was that there was not a proper showing of 
qualifying service, the Board concludes that the appellant 
has been provided with the type of notice contemplated by the 
Court in Kent and no additional notice is necessary; the 
appellant was effectively notified of the necessity to submit 
the particular types of evidence which would constitute new 
and material evidence to reopen the claim.

In sum, the Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulation.  The record contains private records and 
service records, including a May 1973 service department 
certification and a July 2005 service department 
recertification stating that the appellant's claimed service 
could not be verified.  Under the circumstances, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide this claim.  See 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the appellant as relevant to this issue on 
appeal.  Under these circumstances, the Board finds no 
further action is necessary to assist the appellant with the 
claim.


Analysis

The appellant has claimed entitlement to VA benefits based on 
his alleged service as a member of the Philippine 
Commonwealth Army.  The term "veteran" means a person who 
served in the active military, naval, or air service and who 
was discharged or released there from under conditions other 
than dishonorable.  38 C.F.R. § 3.1(d).  Service in the 
Philippine Scouts and in the organized military forces of the 
Government of the Commonwealth of the Philippines, including 
recognized guerrilla service, may constitute recognized 
service in the armed forces of the United States for VA 
purposes. 38 C.F.R. §§ 3.40, 3.41.  However, such service 
must be certified as qualifying by appropriate military 
authority. 38 C.F.R. § 3.203.

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet.App. 21 (1991); Grottveit v. Brown, 5 Vet.App. 91 (1993).  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a Department of Defense (DD) Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate United States service department under the 
following conditions: 1) The evidence is a document issued by 
the United States service department; 2) The document 
contains needed information as to length, time and character 
of service; and, 3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38  
C.F.R. § 3.203(a).

In a September 1998 decision, appellant's claim to establish 
basic eligibility for entitlement to benefits was denied.  
Appellant was notified of that determination and of his 
appellate rights.  As the decision was not appealed, the 
September 1998 decision became final.  38 U.S.C.A. § 7105(c).  
However, when a claim is the subject of a prior final denial, 
it may nevertheless be reopened if new and material evidence 
is presented or secured.  38 U.S.C.A. § 5108.  The Board 
notes here that the new and material evidence analysis 
applies to the reopening of claims that originally were 
disallowed because veteran status was not established.  
D'Amico v. West, 209 F.3d 1322 (Fed.Cir. 2000). 

In March 2001, appellant requested that his claim to 
establish basic eligibility for entitlement to VA benefits be 
reopened.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet.App. 273, 283 (1996).  The September 1998 decision is the 
last final disallowance of the claim to establish basic 
eligibility for entitlement to VA benefits.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As the claimant in this action filed his claim prior to that 
date, in March 2001, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable former definition, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet.App. 510 (1992).

The evidence which was of record at the time of the September 
1998 decision included the claimant's statements and third-
party affidavits attesting to the claimant's military 
service, past correspondence from VA, documents prepared by 
the Philippine military and government agencies, and a May 
1973 determination from the United States Department of the 
Army indicating that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the Armed Forces of the United States.  The 
decision of the RO in September 1998 denied basic eligibility 
for VA benefits based on the finding that the Army advised 
that a record of valid military service in the U.S. Armed 
Forces could not be verified.

The evidence added to the record subsequent to the September 
1998 decision includes additional correspondence from the 
appellant and additional third-party affidavits attesting to 
the claimed military service, additional documents prepared 
by the Philippine government, and the July 2005 
recertification from the service department indicating that 
the appellant had no qualifying service as a member of the 
Philippine Commonwealth Army in the Armed Forces of the 
United States.  Significantly, the Board notes that VA 
directed the service department's attention to the 
possibility of an alternative spelling of the claimant's name 
based upon an apparent typing mistake on one of the 
claimant's submitted Philippine Army service documents; this 
document was of record prior to the September 1998 decision.  
The possibility that the apparent typing-error was actually 
an alternative spelling of the claimant's name was noted and 
addressed in the latest effort to certify the appellant's 
service.  As expressly explained in the July 2005 report from 
the service department, this effort failed to reveal any new 
evidence to show qualifying service.

Additionally, the VA directed the service department to 
consider other additional identifying information regarding 
the claimant which was found on documents which had been of 
record prior to the September 1998 decision.  None of the 
identifying information was introduced by new evidence and, 
as discussed above, none of the information resulted in the 
discovery of any new evidence to support the claim.

Much of what has been submitted by the claimant consists of 
copies of documents already of record before the September 
1998 decision and, therefore, is not new evidence.  As noted 
above, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions: 1) the evidence is 
a document issued by the service department; 2) the document 
contains needed information as to length, time and character 
of service; and 3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The newly submitted documentary evidence 
submitted by the claimant in support of his claim does not 
include any document issued by the service department.  This 
evidence does not meet the above requirements and therefore 
is not deemed official evidence of service.

Moreover, the appellant does not claim that any of the 
documents newly submitted provides an alternative version of 
his name, service number, or place of birth.  In an effort to 
discover any new documentation which might certify the 
claimant's service, VA noted an alternative name spelling in 
a document which was of record prior to the September 1998 
decision, as well as some other identifying information; this 
information was considered in the July 2005 attempt to verify 
the alleged service.  However, this attempt by VA to find 
support for the appellant's claim yielded no supportive new 
evidence.

Because the service department record is controlling, any 
other information supplied by the appellant which will not 
impact the response of the service department is not 
material.  The official service department certification 
received since the prior final decision is clearly against 
the appellant's claim.  Evidence that is unfavorable to the 
appellant's case and which supports the previous denial 
cannot trigger a reopening of the claim.  See Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992). 

The Board finds that the appellant has not submitted new and 
material evidence to reopen his claim.  He has not submitted 
any qualifying official evidence of service nor has he 
submitted new evidence relevant to changing the results of 
the service department's negative certification.  The Board 
finds the evidence added to the record subsequent to the 
September 1998 decision, by itself or when considered with 
previous evidence of record, is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to basic 
eligibility for VA benefits has not been reopened.  38 
U.S.C.A. § 5108.




ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


